
	

114 HRES 23 IH: Congratulating the San Antonio Spurs for winning the 2014 National Basketball Association (NBA) League Championship.
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 23
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2015
			Mr. Hurd of Texas (for himself, Mr. Castro of Texas, Mr. Doggett, Mr. Smith of Texas, and Mr. Cuellar) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Congratulating the San Antonio Spurs for winning the 2014 National Basketball Association (NBA)
			 League Championship.
	
	
		Whereas the San Antonio Spurs beat the Miami Heat in Game 5 of the NBA Finals on June 16, 2014, to
			 capture their fifth championship;
		Whereas the Spurs defeated the Dallas Mavericks, the Portland Trail Blazers, the Oklahoma City
			 Thunder, and the Miami Heat en route to their championship;
		Whereas the Spurs roster was comprised of Jeff Ayres, Aron Baynes, Marco Belinelli, Matt Bonner,
			 Austin Daye, Boris Diaw, Tim Duncan, Manu Ginobili, Danny Green, Damion
			 James, Cory Joseph, Kawhi Leonard, Patty Mills, Tony Parker, and Tiago
			 Splitter;
		Whereas Head Coach Gregg Popovich won his fifth NBA championship with the organization;
		Whereas the Spurs executive staff consists of Peter Holt, Rick Pych, R.C. Buford, Gregg Poppovich,
			 Lawrence Payne, Frank Miceli, Lori Warren, Bobby Perez, Tammy Turner, Joe
			 Clark, Tim Salier, Scott Layden, and Brian Pauga; and
		Whereas the Spurs organization, staff, and players have been active in the community through
			 multiple programs such as the Spurs Foundation, the Read to Achieve
			 Initiative, the Spurs Wives Organization, the Wells Fargo High Five
			 Readers, the Spurs Applaud Bexar County Teachers, Mister Robinson’s
			 Neighborhood of Achievers, college scholarships, and many other
			 initiatives in the San Antonio area: Now, therefore, be it
	
		That the House of Representatives congratulates the San Antonio Spurs for winning the 2014 National
			 Basketball Association (NBA) League Championship.
		
